Title: To Thomas Jefferson from Andrew Ellicott, 31 January 1802
From: Ellicott, Andrew
To: Jefferson, Thomas


          
            Dear Sir
            Lancaster Jany. 31st. 1802.
          
          I have lately received some valuable astronomical observations, made at several places on the Mississippi, by my ingenious friend Jose Joahin de Ferrer: by these observations I shall be enabled to make some small corrections in the Map sent on some weeks ago by Mr. Duane; and which I presume has been safely delivered.—
          Owing to a great press of business in the land office, and an uncommon portion of cloudy weather, I have made but few observations since I wrote to you last, and those have generally been equal altitudes of the sun, (to determine the error, and rate of going of the Regulator,) and the eclipses of Jupiter’s satellites.—
          Our legislature has been in session great part of the winter, but the republican interest has such a decided ascendency, that party violence appears to have wholy subsided in that body.—Govr. Mc.Kean’s firmness, like the club of Hercules, has crushed the opposition, and in all probability secured his reelection.—
          With the highest consideration and esteem I am your Hbe. Servt.
          
            Andw; Ellicott
          
        